Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on February 2, 2022. Claims 15-34 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/2/2022 clarifying the language of claims 15-34 the 112 rejections made against claims 15-34 in the office action of 11/26/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 and 23 have been amended to recite “in response to the first matching, first displaying on one or more displays, by the at least one processor, the first portion of the first input cardiac signal side by side with a first portion of a second input cardiac signal that occurs before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern” and “in response to the second matching, second displaying on the one or more displays, by the at least one processor, the second portion of the first input cardiac signal side by side with a second portion of the second input cardiac signal that occurs before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern”,  it is unclear whether the language “that occurs before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern” is in relation to the first portion of the first input cardiac signal, a first portion of a second input cardiac signal or both, making it difficult to determine exactly what is being displayed once the matching has occurred, clarification is required. Further, claims 15 and 23 have been amended to recite “in response to the second matching, second displaying on the one or more displays, by the at least one processor, the second portion of the first input cardiac signal side by side with a second portion of the second input cardiac signal that occurs before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern”, it is unclear whether the language “that occurs before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern” is in relation to the second portion of the first input cardiac signal, a second portion of a second input cardiac signal or both, making it difficult to determine the metes and bounds of the claim since it is unclear what is being displayed once the matching has occurred, clarification is required. Claim 34 recites “displaying…the first portion of the first cardiac signal that occurs before the established reference time point”, however claim 15 from which claim 34 depends already recites that the first portion is displayed therefore it is unclear what further limitation applicant is attempting to claim within claim 34 when reciting “displaying…the first portion of the first cardiac signal that occurs before the established reference time point”, since the first portion has already been recited as being displayed within claim 15, clarification is required. Claims 16-22 and 24-34 directly or indirectly depend from claims 15 and 23 and are also rejected to for the reasons stated above regarding claims 15 and 23. 

Response to Arguments
Applicant’s arguments with respect to claims 15 and 23 have been considered but are moot since the 112 rejections have been withdrawn in view of the claim amendments. The prior art does not appear to teach in response to matching a first input cardiac signal, displaying the first portion of the first input cardiac signal side by side with a first portion of a second input cardiac signal, the first portion of the second input cardiac signal occurring before, after, or simultaneously with an established reference point inside the matched previously stored known signal pattern, second matching a second portion of the first input cardiac signal to the previously stored known signal pattern based on the detection threshold; and in response to the second matching, displaying the second portion of the first input cardiac signal side by side with a second portion of the second input cardiac signal, the second portion of the second input cardiac signals occurring before, after, or simultaneously with the established reference point inside the matched previously stored known signal pattern, wherein the second portion of the first input cardiac signal and the second portion of the second input cardiac signal are displayed vertically stacked above or below the displayed first portion of the first input cardiac signal and the displayed first portion of the second input cardiac signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792